DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: control unit, identifying unit, comparator unit and verification unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,493,637, claims 1-22 of U.S. Patent No. 9,930,289 and claims 1-20 of U.S. Patent No. 11,102,446, each in view of Gerszberg et al. (US20020012353). The limitations of the instant claims are anticipated in every aspect of the patented claims with the exception of the claimed camera. The claimed sensor of the instant claims is anticipated the detection limitations of the patented claims. And the “at least one camera connected to the subscriber unit”, as claimed, is very well-known and common in the art and therefore obvious, at least in view of Gerszberg. It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the systems of the patented claims to include the camera, as taught by Gerszberg, for the advantage of providing a more robust system for various forms of communication.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “control unit”, and claims 5-7 and 9-11 recite the limitations of “identifying unit”, “comparator unit” and/or “verification unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claims 1-18 are replete with recitations that lack antecedent basis and are therefore vague and indefinite. The claimed limitations have therefore been given their broadest reasonable interpretations by the Examiner in order to advance prosecution on the merits (see below). Appropriate correction is required. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-3, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US5387942, hereinafter Lemelson) in view of Gerszberg et al. (US20020012353, hereinafter Gerszberg).

Regarding claims 1, 12 and 14-15, Lemelson discloses a subscriber unit for receiving and transmitting signal information in a communication system (video reception control unit 10, see Lemelson, at least at Fig. 1, col 2, lines 17-22, and other related text), comprising:
at least one receiver configured to receive a number of signals within a frequency range (see Lemelson, at least at col 1, lines 38-39, col 2, lines 7-20 and other related text), wherein each signal unit of the number of signals represents at least one of the following: 
a data signal, a text-tv signal, an audio signal, a video signal, or any combination thereof (see Lemelson, at least at col 1, lines 38-39, col 2, lines 7-20 and other related text); and
a sensor in the subscriber unit is configured to detect the signals, whereby a control unit connects this signal to the receiver (see Lemelson, at least at col 1, lines 38-39, col 2, lines 7-34 and lines 53-63 and other related text).
Lemelson does not specifically disclose at least one camera is connected to the subscriber unit.
In an analogous art related to a system for managing communication, Gerszberg discloses at least one camera is connected to a subscriber unit (see Gerszberg, at least at [0038, Figs. 1 and 2, and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson to include the limitations as Gerszberg for the advantage of providing a more robust system for various forms of communication.
Regarding claim 2, Lemelson in view of Gerszberg discloses the signal units include at least one of a time information and a secret code (see Lemelson, at least at col 1, lines 23-26 and other related text).
Regarding claim 3, Lemelson in view of Gerszberg discloses only one of the data signal, the text-tv signal, the audio signal, the video signal, or any combination thereof is forwarded to the receiver unit (see Lemelson, at least at col 1, lines 42-56, col 2, lines 17-52, col 4, lines 18-52, and other related text).
Regarding claim 16, Lemelson in view of Gerszberg discloses a connection to a switch, which is arranged to automatically select an interface in an interface unit that is adapted to at least one of the communications networks (see Gerszberg, at least at [0027]-[0028], and other related text).

Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited) in view of Gerszberg (previously cited), as applied to claim 1 above, and further in view of Block et al. (US4225884, hereinafter Block).

Regarding claim 4, Lemelson in view of Gerszberg does not specifically disclose a unique identification includes at least a digital identification, whereby said digital identification includes identifying information pertaining to at least a time information, a secret code, signal type or frequency.
In an analogous art relating to a system for controlling television signals, Block discloses a unique identification includes at least a digital identification, whereby said digital identification includes identifying information pertaining to at least a time information, a secret code, signal type or frequency (see Block, at least at col 4, lines 3-7 and 51-56, col 5, lines 8-15 and  51-68, col 10, lines 1-68, and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg to include the limitations as taught by Block for the advantage of providing an improved system of managing communications.
Regarding claim 6, Lemelson in view of Gerszberg, and further in view of Block discloses an identifying unit configured to detect a digital identification of said signals or each signal unit (see Lemelson, at least at col 1, lines 42-56, col 2, lines 17-52, col 4, lines 18-52, and other related text).

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited) in view of Gerszberg (previously cited), as applied to claim 1 above, and further in view of August et al. (US6100916, hereinafter August).

	Regarding claim 5, Lemelson in view of Gerszberg discloses signals including a video signal and an audio signal at least one of said signal units includes at least two signals wherein one of said signals includes a video signal and that the other signal includes an audio signal (see Lemelson, at least at col 1, lines 38-39, col 2, lines 7-20 and other related text), but does not specifically disclose that an identifying means arranged to provide said signals in said signal unit with said digital identification that is superimposed onto the respective signal.
In an analogous art relating to a system for controlling the reception of video signals, August discloses an identifying means (mixed encoded signal generator 100, see August, Fig. 1) arranged to superimpose digital identification onto a respective signal unit (see August, at least at col 5, lines 16-22 and col 6, lines 33-36, and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg to include the limitations as taught by August for the advantage of providing an improved system for controlling the reception of video signals by further enhancing the security of the transmission of the signal so that only its intended viewer could view it.
Regarding claim 10, Lemelson in view of Gerszberg, and further in view of August discloses a comparator unit configured to compare the signal units with said signal units in aregister, whereby at least one of a unique identification and digital identification is arranged to make possible said comparison (see August, at least at col 8, lines 35-40, and other related text).

Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited) in view of Gerszberg (previously cited), as applied to claim 1 above, and further in view of O’Brien, Jr. (US4558464, hereinafter O’Brien).

Regarding claim 7, Lemelson in view of Gerszberg  does not specifically a register includes at least those signal units to which the receiver has authorized access, whereby a comparator unit is further configured to exclusively forward such signal units that correspond to a corresponding stored signal unit in said register.
In an analogous art, O’Brien discloses a registering means including a register (Low Power RAM 50, see O’Brien, at least at Fig. 2 and other related text) over at least those signal units to which the receiver has authorized access (authorizations, see O’Brien, specifically col 4, lines 35-47), 
whereby a comparator unit is further configured to exclusively forward such signal units that correspond to a corresponding stored signal unit in said register (see O’Brien, specifically col 4, lines 35-47).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg system to include the limitations as taught by O’Brien, for the advantage of allowing to be received only those programs, or portions of programs that are in accord with the user’s set preferences and subscription. 
Regarding claim 8, Lemelson in view of Gerszberg, and further in view of O’Brien discloses said register is an active register in which it is possible to erase stored signal units and add further signal units, and where said register is arranged such that said erasure and addition can be affected via a communications system (see O’Brien, at least at col 4, lines 35-47, and other related text).
Regarding claim 9, Lemelson in view of Gerszberg, and further in view of O’Brien discloses a unique identity is linked to the register which is configured to include at least one of an ID-number and an ID-address, whereby said unique identity forming a basis for which signal units that are being forwarded or blocked by the comparator unit (see O’Brien, col 2, lines 59-68 and col 3, line 61 – col 4, line 11, and other related text.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited) in view of Gerszberg (previously cited), as applied to claim 1 above, and further in view of De Roo (US4523190, hereinafter De Roo). 

Regarding claim 11, Lemelson in view of Gerszberg does not specifically disclose a verification unit configured to verify said signal units being forwarded by said comparator unit.
In an analogous art relating to a system for controlling the reception of video signals, De Roo discloses disclose a verification means, which is arranged to verify signal units being forwarded by a forwarding means (see De Roo, col 13, line 58 – col 14, line 18).
It would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg to include the limitations as taught by De Roo for the advantage of providing an improved system for controlling the reception of video signals by ensuring that that the appropriate signals are received by the user.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited), as applied to claim 1 above, and further in view of Bednarek et al. (US6009116, hereinafter Bednarek).

Regarding claim 13, Lemelson in view of Gerszberg does not specifically disclose a positional information receiver (5), whereby the positional information forms a basis for which signal units that are being forwarded or blocked by the forwarding means. 
In an analogous art related to a system for controlling television signals, Bednarek discloses a positional information receiver, whereby positional information forms a basis for which signal units are being forwarded or blocked by a comparator unit (see Bednarek, abstract, col 7, lines 43-55, col 8, line 62 – col 9, line 4 and Fig. 2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg to include the limitations as taught by Bednarek for the advantage of providing an improved system for controlling the reception of video signals by ensuring that that the appropriate signals are received by the user.

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemelson (previously cited), as applied to claim 1 above, and further in view of Matsumoto et al. (US4245245, hereinafter Matsumoto).

	Regarding claim 17, Lemelson in view of Gerszberg does not specifically disclose a central computer arranged to include data pertaining to at least one of a unique identity, a unique identification, a ID-number, the ID-address and a unique address, which represents at least a subscriber, whereby said data forms a basis for said central computer to verify whether said receiver is authorized to forward said signal units. 
	In an analogous art related to a system for controlling television signals, Matsumoto discloses a central computer arranged to include data pertaining to at least one of a unique identity, a unique identification, a ID-number, the ID-address and a unique address, which represents at least a subscriber, whereby said data forms a basis for said central computer to verify whether said receiver is authorized to forward said signal units (see Matsumoto, abstract and col 19, lines 43- col 20, line 8).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Lemelson in view of Gerszberg to include the limitations as taught by Matsumoto for the advantage of providing an improved system for controlling the reception of video signals such that the head end maintains control
Regarding claim 18, Lemelson in view of Gerszberg, and further in view of Matsumoto discloses a central computer arranged to include data pertaining to at least one of the unique identity, the unique identification, the ID-number, the ID-address and a unique address each representing at least a subscriber (see Matsumoto, abstract and col 19, lines 43- col 20, line 8), whereby said data forming a basis for said central computer to process said data pertaining to each users viewer surveys and statistical investigation (see Matsumoto, col 6, lines 33-58, col 9, lines 33-43 and col 21, lines 29-40). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        6